         Case:19-02481-BKT13  Doc#:15 13Filed:07/02/19
                     STANDING CHAPTER                   Entered:07/02/19
                                         TRUSTEE ALEJANDRO               16:47:09
                                                              OLIVERAS RIVERA                                       Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    1 of 3
                                                       TAKEN
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                 33,397
DELHI OSORIO RIVERA                                                     Case No.    19-02481-BKT
                                                        Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                            Date & Time:          6/11/2019 10:13:00AM
Debtor                      [X] Present            [ ] Absent
                                                                            [X] R        [ ] NR     LV:   $0.00
Joint Debtor                [ ]Present             [ ] Absent
                                                                            [X] This is debtor(s) 1 Bankruptcy filing.
Attorney for Debtor        [X] Present             [ ] Absent
                                                                            Creditors:
[ ] Prose

[X] Appearing:       Ada N Henriquez
                                                                           Money Express by Ms. Ivelisse Romero



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       05/02/2019             Base:        $9,000.00   Payments 1 made out of 1 due.

Confirmation Hearing Date:            7/12/2019 2:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $3,000.00     - $82.00        = $2,918.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-02481-BKT13  Doc#:15 13Filed:07/02/19
                     STANDING CHAPTER                   Entered:07/02/19
                                         TRUSTEE ALEJANDRO               16:47:09
                                                              OLIVERAS RIVERA                                    Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    2 of 3
                                                       TAKEN
                                                MEETING OF CREDITORS
In re:
                                                                                                                              33,397
DELHI OSORIO RIVERA                                                Case No.    19-02481-BKT
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             33,397   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:19-02481-BKT13  Doc#:15 13Filed:07/02/19
                     STANDING CHAPTER                   Entered:07/02/19
                                         TRUSTEE ALEJANDRO               16:47:09
                                                              OLIVERAS RIVERA                                  Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    3 of 3
                                                       TAKEN
                                                   MEETING OF CREDITORS
In re:
                                                                                                                             33,397
DELHI OSORIO RIVERA                                                   Case No.   19-02481-BKT
                                                     Chapter 13       Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                     [X] Objection to Confirmation
                                                     [ ] Oral objection by creditor

ACP: 3

Household size: 2

Disp. Income under 1325(b)(2):



Debtor(s) made aware of plan's tax refund provision to increase pay-out to creditors.



I reviewed documentary evidence on the filing of the 2015 thru 2018 state income tax returns.



Counsel reports a liquidation value of zero and trustee concurs.



Debtor told of the continuing obligation during the term of the plan to report immediately, thru counsel, any changes

in financial/economic circumstances, such as, but not limited to, increases/decreases in income, acquisition of

assets/property by whatever means.



Debtor(s) advised that if for any month a payment is made in an amount different than scheduled (higher, lower,

corresponding to a tax refund, bonus, or otherwise) he, she, they must so state when making the payment.



1. FEASIBILITY, 11 USC §1325 (a)(6):

Per pay stubs submitted (from Oct thru March 2019) debtor's average gross income is $1,700 not, $2,333.33. It is noted

that Form 122C reflects $1,833.33.



2. FAILS DISPOSABLE INCOME TEST, §1325(b)(1)(B):

a) Missing April 2019 pay stubs.

The following party(ies) object(s) confirmation:




         s/Alejandro Oliveras                                                                   Date:      06/11/2019

         Trustee/Presiding Officer                                                                                (Rev. 05/13)
